IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Brent L. Bowers,                       :
                        Petitioner     :
                                       :
                   v.                  :
                                       :
Unemployment Compensation              :
Board of Review,                       :   No. 798 C.D. 2016
                    Respondent         :

                                ORDER

           AND NOW, this 20th day of June, 2017, it is ORDERED that the
above-captioned opinion filed April 4, 2017, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.


                                     ___________________________
                                     ANNE E. COVEY, Judge